Citation Nr: 0900573	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for low back 
strain.

2.  Entitlement to an initial compensable rating for hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active service from June 2000 to November 
2000, and again from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the low back strain 
and hiatal hernia questions currently under consideration 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the 
Board has characterized those issues as set forth on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Review of the 
record discloses that the agency of original jurisdiction 
(AOJ) has not fulfilled its obligation to assist the veteran.  
Specifically, the Board notes that in December 2005, the 
veteran submitted the necessary authorizations to obtain 
private medical records from two medical centers.  However, 
those authorizations were not processed, and the medical 
records were not obtained.  The Board notes that in a 
deferred rating decision dated in October 2006, the AOJ noted 
that the authorizations had not been processed and that time 
had expired, and that new authorizations were needed.  In a 
duty to assist letter dated in December 2006 for other claims 
not on appeal here, the AOJ requested new authorization from 
the veteran to obtain the private medical records identified 
in December 2005.  There is no indication that new 
authorization was ever received.  Nevertheless, because any 
records held by the veteran's private physicians could have a 
direct bearing on the issues on appeal, the Board must remand 
in order to obtain those medical records.

The Board also notes that the veteran was scheduled for VA 
examinations to determine the current levels of disability 
attributable to his low back strain and hiatal hernia in July 
2008.  However, the veteran failed to report for his 
examinations.  A review of the file indicates that the 
veteran made no attempt to reschedule his examinations or 
provided an explanation for his failure to report.  Since the 
case is being remanded to obtain medical records, the Board 
finds that the veteran should be afforded another opportunity 
for VA examinations to determine the current levels of 
disability attributable to his low back strain and hiatal 
hernia.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  The records sought should 
include any medical records identified by 
the veteran in December 2005.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

2.  The AOJ should thereafter schedule 
the veteran for VA spine and 
esophagus/hiatal examinations by medical 
professionals with appropriate expertise 
to determine the current level of 
disability attributable to the veteran's 
low back strain and hiatal hernia.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The AOJ should ensure that the 
examination reports comply with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




